884 So.2d 312 (2004)
Cory PETRUNY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-2053.
District Court of Appeal of Florida, Fourth District.
August 25, 2004.
Cory Petruny, Miami, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Claudine M. LaFrance, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Cory Petruny appeals the summary denial of his motion to correct illegal sentence filed pursuant to rule 3.800(a). We reverse, remand, and certify conflict with McCall v. State, 862 So.2d 807 (Fla. 2d DCA 2003).
Citing this court's Richardson decision, Petruny argues that his habitual felony offender sentence is illegal since the predicate convictions used to habitualize him were not sequential. See Richardson v. State, 28 Fla. L. Weekly D1716, 2003 WL 21697171, ___ So.2d ___ (Fla. 4th DCA July 23, 2003), supplemented on reh'g, 29 Fla. L. Weekly D215, 2003 WL 21697171, ___ So.2d ___ (Fla. 4th DCA Jan.14, 2004); Puskac v. State, 872 So.2d 1008 (Fla. 4th DCA 2004). As the record supports his claim, we reverse and remand. On remand, the state may introduce evidence of other qualifying convictions which would allow for a habitual felony offender sentence, should any exist. See Puskac, 872 So.2d at 1008. Additionally, we again certify conflict with McCall and subsequent cases from the Second District Court of Appeal.[1]
GUNTHER, WARNER and GROSS, JJ., concur.
NOTES
[1]  See, e.g., Ey v. State, 2004 WL 2008503, 884 So.2d 376 (Fla. 2d DCA Sept. 10, 2004), and cases cited therein.